DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 06/22/2022, are acknowledged.

Response to Arguments
Applicant’s remarks regarding claim rejections under 35 USC 112(b), have been fully considered, and are persuasive. Therefore, examiner has withdrawn claim rejections under 35 USC 112(b) in view of the amendments.
Applicant’s remarks regarding claim rejections under 35 USC 103, have been fully considered, however; applicant argues on p. 7-9, that the prior art of record fails to disclose an interchangeable auxiliary module comprising the radio module, wherein the interchangeable auxiliary module is removeable from the handheld wireless ultrasound device, wherein the interchangeable auxiliary module is a Universal Serial Bus (USB) dongle, a USB controller contained within the handheld housing and configured to provide an interface to the USB dongle, a Secured Digital (SD) card comprising the radio module, and wherein the interchangeable auxiliary module further comprises the processor, however, this is taught by a new combination of art, and therefore, the argument is not persuasive and/or moot.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 12-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2017/0360397), in view of Gazdzinski (US 7,914,442), in view of Poland (US 2018/0220993), and further in view of Shelton (US 2019/0206562).
	

With respect to claim 1, Rothberg teaches a handheld wireless ultrasound device (602), comprising: 
a handheld housing configured to be held, by a user's hand, proximate an external surface of a subject to image the subject (Para [0094], “Handheld device 602 may be held against (or near) a subject 600 and used to image the subject.”); 
one or more semiconductor dies contained within the handheld housing, the one or more semiconductor dies comprising (Para [0015], “The ultrasound probe comprises a semiconductor die…”;    (Para [0018], “The ultrasonic transducers may be integrated on a single substrate such as a single complementary metal oxide semiconductor (CMOS) chip, or may be on multiple chips within an ultrasound probe (e.g., as shown in FIGS. 5G and 5H).”): 
one or more ultrasound transducers integrated on the one or more semiconductor dies and configured to perform ultrasound imaging (Para [0015], “The ultrasound probe comprises a semiconductor die; a plurality of ultrasonic transducers integrated on the semiconductor die, the plurality of ultrasonic transducers configured to operate in a first mode associated with a first frequency range and a second mode associated with a second frequency range, wherein the first frequency range is at least partially non-overlapping with the second frequency range; and control circuitry.”); 
transmit circuitry integrated on the one or more semiconductor dies and electrically coupled to the one or more ultrasound transducers to drive the one or more ultrasound transducers; 
receive circuitry integrated on the one or more semiconductor dies and electrically coupled to the one or more ultrasound transducers to process ultrasound signals received by the one or more ultrasound transducers to generate ultrasound data; and 

    PNG
    media_image1.png
    538
    719
    media_image1.png
    Greyscale

(Para [0041], “FIG. 1B shows an illustrative example of a monolithic ultrasound device 100 embodying various aspects of the technology described herein. As shown, the device 100 may include one or more transducer arrangements (e.g., arrays) 102, transmit (TX) circuitry 104, receive (RX) circuitry 106…. all of the illustrated elements are formed on a single semiconductor die 112”; (Para [0046], “The TX circuitry 104 (if included) may, for example, generate pulses that drive the individual elements of, or one or more groups of elements within, the transducer array(s) 102 so as to generate acoustic signals to be used for imaging. The RX circuitry 106, on the other hand, may receive and process electronic signals generated by the individual elements of the transducer array(s) 102 when acoustic signals impinge upon such elements.” Wherein as shown in the figure above, the transmit circuitry 104 and receive circuitry 106 are electrically coupled to the transducer array(s)) 
However, Rothberg does not teach a processor configured to receive a stream of the ultrasound data from the one or more semiconductor dies and transmit the stream of the ultrasound data wirelessly to an associated device via a radio module;
an interchangeable auxiliary module comprising the radio module, wherein the interchangeable auxiliary module is removable from the handheld wireless ultrasound device; and
a rechargeable battery contained within the handheld housing and capable of providing power.
In the field of smart probes, Gazdzinski teaches a processor configured to receive a stream of the ultrasound data from the one or more semiconductor dies and transmit the stream of the ultrasound data wirelessly to an associated device via a radio module (Col. 9, lines 42-43, “extensible processor cores advantageously have a reduced gate count require less silicon”; (Col. 35, lines 60-64, “The RF transceiver 1610 and modulator device 1612 used in the embodiment of the SoC 1600 of FIG. 16a is adapted to generally comply with the well-known "Bluetooth.TM." wireless interface standard, or alternatively, other so-called "3G" (third generation) communications technologies”; (Col. 34, lines 20-24, “The digital processor core of the illustrated embodiment comprises an extensible reduced instruction set computer (RISC) which is advantageously selected to be user-configurable with respect to one or more sets of predetermined extension instructions.” Wherein the RISC is used to transmit wirelessly via an RF module)

    PNG
    media_image2.png
    507
    550
    media_image2.png
    Greyscale

Wherein the ASIC single semiconductor die 1602 performs wireless transmission through RF Transceiver 1610. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg by combining prior art elements (a reduced instruction set computing (RISC) processor contained coupled to the one or more serial data output ports of the one or more semiconductor dies) according to known methods (ultrasound imaging with a handheld wireless probe) to yield predictable results (smaller internal components that are capable of being placed within the housing of a handheld device) as taught by Gazdzinski. 
	The motivation being (Col. 9, lines 42-43, “extensible processor cores advantageously have a reduced gate count require less silicon”) as taught by Gazdzinski.
	In the field of ultrasound systems, Poland teaches an interchangeable auxiliary module comprising the radio module, wherein the interchangeable auxiliary module is removable from the handheld wireless ultrasound device (Para [0030], “In the probe of FIG. 1(a) the USB bus is coupled to a detachable UWB radio power module.” Fig. 1a is presented for reference below)

    PNG
    media_image3.png
    491
    612
    media_image3.png
    Greyscale

Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a teaching, suggestion, or motivation in the prior art (detachable UWB radio power module and USB dongle) that would have led one of ordinary skill to modify the prior art teachings (ultrasound imaging probe) to arrive at the claimed invention (wireless transmission of ultrasound data to a display from a probe), wherein Poland teaches the use of a readily available auxiliary module in the form of the Intel® compute stick (Para [0019], “The particular dongle shown is a compute stick commercially available from Intel Corporation of Santa Clara, Calif., USA. The Intel® compute stick is a thumbdrive-like dongle package with an HDMI connector 31 at one end and a USB port on the side”) for communication from a display with the detachable UWB radio module attached to the probe, that would provide a reasonable expectation of success for the wireless transmission of ultrasound data. 
	The motivation being (Abstract, “the sonographer only needs to carry the small wireless probe and the thumbdrive-like dongle in order to turn any available display device, together with the two components carried by the sonographer, into a completely functional ultrasound system.”), thereby, eliminating the need for hauling large equipment to each patient’s room.  
	In the field of surgical systems, Shelton teaches a rechargeable battery contained within the handheld housing and capable of providing power (Para [0535], “In certain instances, the power source 628 can be employed to supply power to the microcontroller 620, for example. In certain instances, the power source 628 may comprise a battery (or “battery pack” or “power pack”), such as a lithium-ion battery, for example. In certain instances, the battery pack may be configured to be releasably mounted to a handle for supplying power to the surgical instrument 600. A number of battery cells connected in series may be used as the power source 628. In certain instances, the power source 628 may be replaceable and/or rechargeable, for example.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg by combining prior art elements (a rechargeable battery contained within the handheld housing and capable of providing power) according to known methods (ultrasound imaging with a handheld wireless probe) to yield predictable results (provide power to integrated components within the wireless probe housing) as taught by Shelton. 
	The motivation being to eliminate power cables, thus, enabling a user/physician to move freely while performing an ultrasound imaging procedure.  

With respect to claim 2, Rothberg teaches the handheld wireless ultrasound device of claim 1. However, Rothberg does not teach wherein the one or more semiconductor dies comprise a first group of digital logic gates.
In the field of smart probes, Gazdzinski teaches wherein the one or more semiconductor dies comprise a first group of digital logic gates (elements 1614, 1616, and 1612, shown in Fig. 16 and 16a) (Col. 34, lines 15-20, “The SoC ASIC 1602 (FIG. 16a) incorporates, inter cilia, a digital processor core 1604, embedded program and data random access memories 1606, 1608, radio frequency (RF) transceiver circuitry 1610, modulator 1612, analog-to-digital converter (ADC) 1614, and analog interface circuitry 1616.” Wherein it is well-known within the art that digital systems consist of logic gates)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with the use of a known technique (a single semiconductor die comprising a first group of digital logic gates) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions). 
	The motivation being (Col. 22, lines 3-5, “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration”) as taught by Gazdzinski. 

With respect to claim 3, Rothberg teaches the handheld wireless ultrasound device of claim 2, 
However, Rothberg does not teach wherein the first group of digital logic gates comprises a field programmable gate array (FPGA). 
In the field of smart probes, Gazdzinski teaches wherein the first group of digital logic gates (1602, shown in Fig. 16 and 16a) comprises a field programmable gate array (FPGA) (Col. 22, lines 3-7, “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration may also be used for such purposes, as described in greater detail below with respect to FIG. 16”.)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with the use of a known technique (digital logic gates comprising a field programmable gate array (FPGA)) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions). 
	The motivation being (Col. 22, lines 3-5, “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration”) as taught by Gazdzinski. 

With respect to claim 4, Rothberg teaches the handheld wireless ultrasound device of claim 2,
However, Rothberg does not teach wherein the first group of digital logic gates comprises an application specific integrated circuit (ASIC).
 In the field of smart probes, Gazdzinski teaches wherein the first group of digital logic gates (1602, shown in Fig. 16 and 16a) comprises an application specific integrated circuit (ASIC) (Col. 22, lines 3-7 , “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration may also be used for such purposes, as described in greater detail below with respect to FIG. 16”; (Col. 34, lines 12-15, “the probe 1600 includes a fully integrated low-voltage "system on a chip" (SoC) application specific integrated circuit (ASIC) 1602 of the type generally known in the semiconductor fabrication arts”; (Col. 72, lines 61-63, “further process the data to generate a video image (and/or audio representation) of the echoes received by the transducer array.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with the use of a known technique (digital logic gates (1602, shown in Fig. 16 and 16a) comprises an application specific integrated circuit (ASIC)) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions). 
	The motivation being (Col. 22, lines 3-5, “Application specific integrated circuits (ASICs), FPGAs, or other custom ICs having a high degree of integration”) as taught by Gazdzinski.
With respect to Claim 9, Rothberg discloses The ultrasound device of claim 1.
However, Rothberg does not teach wherein the processor comprises an advanced RISC machine (ARM) processor. 
	In the field of hub communication, processing, display, and cloud analytics, Shelton discloses an advanced RISC machine (ARM) processor (Para [1041], “the advanced energy algorithms for controlling the operation of a surgical instrument can be processed by an external computing system, rather than on a controller embedded in the surgical instrument (such as instrument using an Advanced RISC Machine (ARM) processor).”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (utilizing a processor comprising an advanced RISC machine (ARM) processor) to improve similar devices (handheld wireless devices and miniaturized processing components) in the same way, wherein one of ordinary skill in the art could have applied the known “improvement” of a processor comprising an advanced RISC machine (ARM) processor and expect predictable results (higher processing speed and performance). 
	The motivation being to improve similar devices (processing hardware) in the same way (using a specific type of processor) to yield predictable results of operation of processor using a known type of RISC for higher speed and performance.

With respect to claim 10, Rothberg teaches the handheld wireless ultrasound device of claim 1. However, Rothberg does not teach wherein the processor is configured to run an operating system.
In the field of smart probes, Gazdzinski teaches wherein the processor is configured to run an operating system (Col. 72, lines 32-37, “one embodiment of the invention incorporates an extensible RISC processor core as described with respect to FIG. 16 herein which has an instruction set and configuration optimized for beamforming and signal processing calculations (e.g., FFT) associated with ultrasonic devices such as those of FIGS. 31a-g.” wherein the instruction set is seen as the operating system that is run by the digital processor core, and wherein the digital core processor is a RISC processor)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (RISC processor is configured to run an operating system) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions).
	The motivation being (Col. 72, lines 30-32, “In order to economize on space within the probe otherwise consumed by comparatively bulky DSP packages”) as taught by Gazdzinski. 


With respect to claim 12, Rothberg teaches the handheld wireless ultrasound device of claim 1.
However, Rothberg does not teach wherein the processor is configured to manage wireless networking protocols for transmitting the ultrasound data wirelessly via the radio module.
In the field of smart probes, Gazdzinski teaches wherein the processor is configured to manage wireless networking protocols for transmitting the ultrasound data wirelessly via the radio module (Col. 35, lines 49-59, “the SiW1502 Radio Modem IC manufactured by Silicon Wave Corporation of San Diego, Calif., is a low-power consumption device with integrated RF logic and Bluetooth protocol stack adapted for Bluetooth applications…which is readily disposed within the interior volume of the probe described herein”; (Col. 36, lines 56-66, “the probe utilizes a time-modulated ultra wide-band (TM-UWB) protocol for communication with one or devices external to the subject while the probe is in vivo…the SoC device of the present embodiment utilizes pulse-position modulation (PPM), wherein short duration "Gaussian" pulses (nanosecond duration) of radio-frequency energy are transmitted at random or pseudo-random intervals and frequencies to convey coded information.” Wherein the “system on a chip” (SoC) 1602 consists of a digital processor core to execute program instructions including RF logic or communication protocol for transmittal of ultrasound data wirelessly via the RF transceiver, and wherein the digital processor core is a RISC processor).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (a RISC processor is configured to manage wireless networking protocols for transmitting the ultrasound data wirelessly via the radio module) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (enable wireless transmission and reception of ultrasound signals for processing).
	The motivation being (Col. 72, lines 30-32, “In order to economize on space within the probe otherwise consumed by comparatively bulky DSP packages”) by utilizing a RISC processor, thereby, resulting in a more portable handheld device as taught by Gazdzinski. 

With respect to claim 13, Rothberg teaches the handheld wireless ultrasound device of claim 1, wherein the radio module is compatible with 802.11 standards (Para [0098], “In an exemplary embodiment, communication circuitry transmits periodic beacon signals according to IEEE 802.11 and other prevailing standards.”)

With respect to claim 14, Rothberg teaches the handheld wireless ultrasound device of claim 1.
However, Rothberg does not disclose further comprising a memory module coupled to the processor.
In the field of smart probes, Gazdzinski teaches further comprising a memory module coupled to the processor (Col. 34, lines 15-18, “The SoC ASIC 1602 (FIG. 16a) incorporates, inter cilia, a digital processor core 1604, embedded program and data random access memories 1606, 1608”) wherein the SoC ASICA is comprised of elements 1604, 1610, 1608, and 1606, and wherein element 1604 is a RISC processor, and wherein the RISC is shown to be couple to the memory 1606)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (a memory module coupled to the RISC processor) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way (to enable a digital circuit to perform desired functions by computer executable instructions).
The motivation being (Col. 26, lines 25-27, “facilitate processing and storage of the data collected by the CCD sensor and control of the probe”) as taught by Gazdzinski. 
With respect to claim 15, Rothberg teaches the handheld wireless ultrasound device of claim 1, wherein the one or more semiconductor dies comprises a single semiconductor die, and the one or more ultrasound transducers, the transmit circuitry, and the receive circuity, are each integrated on the single semiconductor die (Para [0041], “FIG. 1B shows an illustrative example of a monolithic ultrasound device 100 embodying various aspects of the technology described herein. As shown, the device 100 may include one or more transducer arrangements (e.g., arrays) 102, transmit (TX) circuitry 104, receive (RX) circuitry 106, a timing & control circuit 108, a signal conditioning/processing circuit 110, a power management circuit 118, and/or a high-intensity focused ultrasound (HIFU) controller 120. In the embodiment shown., all of the illustrated elements are formed on a single semiconductor die 112.”)

With respect to claim 16, Rothberg teaches The handheld wireless ultrasound device of claim 1, wherein the stream of the ultrasound data comprises ultrasound image data for displaying on a display of the associated device (Para [0039], “Additionally, in some embodiments, the ultrasound probe may be embodied in a hand-held device. The hand-held device may include a screen to display obtained images (e.g., as shown in FIGS. 6A-6B). Additionally or alternatively, the hand-held device may be configured to transmit (via a wireless or a wired connection) data to an external device for further processing (e.g., to form one or more ultrasound images).”)

With respect to claim 17, Rothberg teaches the handheld wireless ultrasound device of claim 1.
However, Rothberg does not teach wherein the interchangeable auxiliary module is a Universal Serial Bus (USB) dongle.
In the field of ultrasound systems, Poland teaches the interchangeable auxiliary module is a Universal Serial Bus (USB) dongle (Para [0019], “The illustrated probe is formed by a USB probe 24…the USB connector is not visible in this illustration because it is plugged into a radio power module 26, which provides wireless communication between the probe and other system components.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a teaching, suggestion, or motivation in the prior art (detachable UWB radio power module in the form of a USB dongle) that would have led one of ordinary skill to modify the prior art teachings (ultrasound imaging probe) to arrive at the claimed invention (wireless transmission of ultrasound data to a display from a probe), wherein Poland teaches the use of a readily available auxiliary module in the form of the Intel® compute stick (Para [0019], “The particular dongle shown is a compute stick commercially available from Intel Corporation of Santa Clara, Calif., USA. The Intel® compute stick is a thumbdrive-like dongle package with an HDMI connector 31 at one end and a USB port on the side”) for communication from a display with the detachable UWB radio module attached to the probe, that would provide a reasonable expectation of success for the wireless transmission of ultrasound data. 
	The motivation being (Abstract, “the sonographer only needs to carry the small wireless probe and the thumbdrive-like dongle in order to turn any available display device, together with the two components carried by the sonographer, into a completely functional ultrasound system.”), thereby, eliminating the need for hauling large equipment to each patient’s room.

With respect to claim 18, Rothberg teaches the handheld wireless ultrasound device of claim 17. 
However, Rothberg does not teach further comprising a USB controller contained within the handheld housing and configured to provide an interface to the USB dongle.
In the field of ultrasound systems, Poland teaches a USB controller contained within the handheld housing and configured to provide an interface to the USB dongle (Para [0027], “The beamformed echo signals are coupled to a probe controller and transceiver subsystem 74 which performs further signal processing as described below and transmits the beamformed signals as image scan lines to the host system” Wherein the probe controller and transceiver subsystem 74 transmit the beamformed signals through the UWB radio power module 26, thus, through the USB dongle; (Para [0034], “This motion is sensed by the accelerometer, processed by the microcontroller or FPGA and communicated to the host dongle, which responds by switching the ultrasound system from the present scanning (imaging) mode to a control mode in which the user interface can be manipulated.” Wherein an interface is provided to the user that is then transmitted through the USB dongle to the host system).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a teaching, suggestion, or motivation in the prior art (a controller 74 contained within a handheld housing that also provides an interface to a user through a USB dongle) that would have led one of ordinary skill to modify the prior art teachings (ultrasound imaging probe) to arrive at the claimed invention (wireless transmission of ultrasound data and display manipulation), wherein Poland teaches the use of a readily available auxiliary module in the form of the Intel® compute stick (Para [0019], “The particular dongle shown is a compute stick commercially available from Intel Corporation of Santa Clara, Calif., USA. The Intel® compute stick is a thumbdrive-like dongle package with an HDMI connector 31 at one end and a USB port on the side”) for communication from a display with the detachable UWB radio module attached to the probe, that further includes and FPGA and controller 74 for the controlling of ultrasound data acquisition and user interface display manipulation, that would provide a reasonable expectation of success for the wireless transmission of ultrasound data and wireless display manipulation.  
	The motivation being (Abstract, “the sonographer only needs to carry the small wireless probe and the thumbdrive-like dongle in order to turn any available display device, together with the two components carried by the sonographer, into a completely functional ultrasound system.”), thereby, eliminating the need for hauling large equipment to each patient’s room.

With respect to claim 21, Rothberg teaches the handheld wireless ultrasound device of claim 1.
However, Rothberg does not teach wherein the interchangeable auxiliary module further comprises the processor.
In the field of ultrasound systems, Poland teaches the interchangeable auxiliary module further comprises the processor (Para [0019], “In an implementation of the present invention a dongle such as the compute stick is used with an ultrasound probe such as that shown in FIG. 1(a) and a display such as display monitor 20 shown in FIG. 1(c) to form an ultrasonic diagnostic imaging system”; (Para [0019], “Inside is a digital quad-core Intel processor which runs the Windows® 8 operating system.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a teaching, suggestion, or motivation in the prior art (a processor contained within a USB dongle) that would have led one of ordinary skill to modify the prior art teachings (ultrasound imaging probe) to arrive at the claimed invention (wireless transmission of pre-processed ultrasound data), wherein Poland teaches the use of a readily available auxiliary module in the form of the Intel® compute stick (Para [0019], “The particular dongle shown is a compute stick commercially available from Intel Corporation of Santa Clara, Calif., USA. The Intel® compute stick is a thumbdrive-like dongle package with an HDMI connector 31 at one end and a USB port on the side”) to be attached with the probe as shown in Fig. 1a, that further includes, that would provide a reasonable expectation of success for the wireless transmission of pre-processed ultrasound data to be sent to a display for a user to observe.  
	The motivation being (Abstract, “the sonographer only needs to carry the small wireless probe and the thumbdrive-like dongle in order to turn any available display device, together with the two components carried by the sonographer, into a completely functional ultrasound system.”), thereby, eliminating the need for hauling large equipment to each patient’s room.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2017/0360397), Gazdzinski (US 7,914,442), in view of Poland (US 2018/0220993), and further in view of Shelton (US 2019/0206562), as applied to claim 1, and further in view of Xia (CN 205788174), wherein the translated document has been provided, and as evidenced by Cypress website “cypress.com”).


	
With respect to Claim 5, Rothberg teaches The ultrasound device of claim 1. 
However, Rothberg does not teach wherein the one or more semiconductor die and the processor are configured to communicate. 
In the field of endoscopic smart probes and methods Gazdzinski discloses in at least Figs. 16, 16a, and 31a-b, wherein the one or more semiconductor die and the processor are configured to communicate (Col. 38, lines 59-67, “It will be recognized, however, that if data communication between the RFID memory 1708 and other memory devices or signal processing disposed on-probe or off-probe is desirable (such as described with respect to the alternate embodiment(s) below), such communication may be affected via techniques well known in the electronic arts. The present invention further contemplates, in an alternate embodiment, the integration of the RFID "tag" components including memory into a single silicon or semiconducting die, such as in the form of the aforementioned ASIC.” Wherein ASIC 1602 is seen to be implemented as a semiconducting die for the purposes of wireless data communication; (Col. 34, lines 20-24, “The digital processor core of the illustrated embodiment comprises an extensible reduced instruction set computer (RISC) which is advantageously selected to be user-configurable with respect to one or more sets of predetermined extension instructions.” Wherein the semiconductor die and the RISC processor are seen to be configured to communicate)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg as modified with a known technique (one or more semiconductor die and a processor being configured to communicate) to improve similar devices (handheld wireless devices and miniaturized processing components) in the same way, wherein one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the one or more semiconductor die(s) and processor and the results would have been predictable to one of ordinary skill in the art.
	The motivation being to miniaturize components for wireless communications, and thereby, conserve space of components within a probe (Col. 39, lines 1-3) as taught by Gazdzinski. 
However, Rothberg does not teach using a general programmable interface (GPIF) protocol.
	In the field of acquisition control of ultrasonic diagnostic apparatuses, Xia discloses using a general programmable interface (GPIF) protocol (Description, Para 2, “the ultrasound radio frequency data and transmits it to the computer (4) through input terminals of GPIF II interface into CYUSB3014 chip.” Wherein the CYUSB3014 chip and interface is developed by Cypress)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg as modified with a General Programmable Interface (GPIF) protocol as disclosed by Xia. 
	The motivation being to provide an independent hardware unit to create the data and control signals required by an external interface as disclosed on the Cypress website “cypress.com”) 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2017/0360397), in view of Gazdzinski (US 7,914,442), in view of Poland (US 2018/0220993), and further in view of Shelton (US 2019/0206562), as evidenced by “Top Uses of Unix” by EDUCBA, https://www.educba.com/uses-of-unix/).

With respect to claim 11, Rothberg teaches the handheld wireless ultrasound device of claim 10.  
However, Rothberg does not teach wherein the operating system is unix-based.
In the field of smart probes, Gazdzinski teaches wherein the operating system is unix-based
 (Col. 79, line 64 - Col. 80, line 2, “Such program(s) may be rendered in virtually any programming language/environment including for example C, C++, Java, Fortran, Basic, Visual Basic, Unix, Perl, CORBA, or any other medium capable of reasonably implementing such a functionality.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg with a known technique (using a unix-based operating system) to improve similar devices (wireless ultrasound imaging apparatuses) in the same way
	The motivation being that Unix “supports multitasking and multi-user functionality” (As stated in “Top Uses of Unix” by EDUCBA, https://www.educba.com/uses-of-unix/). 


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg (US 2017/0360397), in view of Gazdzinski (US 7,914,442), in view of Poland (US 2018/0220993), in view of Shelton (US 2019/0206562), as applied to claim 1, and further in view of Ryu (US 2019/0200955).

With respect to claims 19 and 20, Rothberg as modified teaches the handheld wireless ultrasound device of claim 1.
However, Rothberg as modified does not teach the handheld wireless ultrasound device of claim 19, wherein the interchangeable auxiliary module is a Secured Digital (SD) card comprising the radio module, and further comprising a field programmable gate array (FPGA) contained within the handheld housing and configured to provide an interface to the SD card using a secure digital input output (SDIO) interface protocol.
In the field of ultrasound diagnostic apparatuses, Ryu teaches comprising a field programmable gate array (FPGA) contained within the handheld housing and configured to provide an interface to the SD card using a secure digital input output (SDIO) interface protocol (Para [0270], “As shown in FIG. 26, the FPGA 2330 includes a serial peripheral interface 2331, a universal asynchronous receiver/transmitter (UART) 2332, a test port 2333, a processor 2334, a memory controller 2335, an FPGA fabric 2336, and a secure digital input output (SDIO) interface 2337..” See Fig. 26 below, wherein an FPGA provided within the wireless probe is shown) Therefore, Ryu teaches an interchangeable auxiliary module being in the form of a Secured Digital (SD) card for interfacing with FPGA 2330, thus, wirelessly transmitting ultrasound data to a host system. 

    PNG
    media_image4.png
    630
    543
    media_image4.png
    Greyscale



Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Rothberg as modified with an FPGA contained within a handheld probe housing that provides an SDIO interface to a secure digital card for the connection of Bluetooth or WiFi devices to an SD slot containing an SD card for the wireless transmission of ultrasound data. 
	The motivation being to enable a wireless ultrasound probe to transmit fully digitally beamformed ultrasound images to a display wirelessly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793